Citation Nr: 0945443	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from May 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

As a result of the August 2009 VA examination, the diagnoses 
were, in part, peripheral neuropathy and erectile 
dysfunction, both of which the examiner stated were 
complications of the Veteran's service-connected diabetes, 
mellitus, type II.  The Board refers these secondary service-
connection claims to the RO for the appropriate development.

The issues of entitlement to service connection for 
posttraumatic stress disorder (PTSD), bilateral hearing loss, 
and tinnitus are addressed in the remand portion of this 
decision and are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current hypertension was not manifested until 
many years after service and is not shown by the evidence of 
record to be related to his active duty service, or to a 
service-connected disorder.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service, nor 
is it related to a service-connected disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in April 2005 and March 2006, advised the 
Veteran of the foregoing elements of the notice requirements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Veteran's claims were re-adjudicated in the 
August 2009 supplemental statement of the case.  Moreover, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran was provided a VA examination to determine the 
presence, severity, and etiology of his current hypertension.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Preliminarily, the Veteran submitted evidence after his 
claims were certified to the Board for appellate review.  
This evidence did not include a contemporaneous waiver of 
review by the RO.  The Board is required to refer pertinent 
evidence to the RO for review unless this procedural right 
has been waived.  38 C.F.R. §§ 19.37, 20.1304 (2009).  The 
overwhelming majority of this evidence was either previously 
submitted or obtained by the RO and considered in prior 
adjudications.  As such, the duplicative evidence does not 
bear further weight on the issue at hand and, thus, is not 
pertinent and does not need to be referred to the RO.  As 
will be discussed in more detail below, the crux of this case 
is whether the Veteran's current hypertension is due to or 
aggravated by his service-connected diabetes mellitus, type 
II.  The non-duplicative evidence does not address this 
issue.  As such, the new evidence submitted after the 
Veteran's claims were certified to the Board is not pertinent 
because it does not have a bearing on the issue at hand, and, 
thus, referral to the RO is not required.  Id.


Historically, the Veteran served on active duty service from 
May 1969 to November 1971.  The evidence of record does not 
support, nor has the Veteran advanced the contention, that 
his current hypertension was incurred in or due to his active 
duty service.  A review of the Veteran's service treatment 
records is negative for complaints of or treatment for 
hypertension, and there is no evidence of record relating the 
Veteran's current hypertension to his active duty service.  
As such, service connection for hypertension on a direct 
basis is not warranted.  38 C.F.R. § 3.303.  Further, post-
service treatment reports do not demonstrate hypertension to 
a compensable degree for decades after the Veteran was 
discharged from active duty service.  Thus, service 
connection on a presumptive basis is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Throughout the pendency of this appeal, the Veteran 
consistently asserted that his current hypertension was 
consequent to his service-connected diabetes mellitus, type 
II.  The evidence of record demonstrated that the Veteran was 
first provided a diagnosis of diabetes mellitus, type II, in 
March 1999.  In May 2005, service connection was granted for 
diabetes mellitus, type II, and a 20 percent evaluation was 
assigned thereto, effective March 17, 2004.

As mentioned above, service connection on a secondary basis 
requires a current diagnosis of a disorder and evidence that 
this current disorder was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310.  The 
evidence of record includes multiple current diagnoses of 
hypertension.  Thus, at issue in the instant case is whether 
the Veteran's current hypertension was caused or aggravated 
by his service-connected diabetes mellitus, type II.

As a result of a VA examination in August 2009, the examiner 
found that the Veteran's current hypertension was not a 
complication of nor was it worsened or increased by his 
service-connected diabetes mellitus, type II.  After noting 
that the Veteran's relevant medical history was negative for 
kidney disease, the examiner opined that the Veteran's 
hypertension was not etiologically related to his diabetes 
mellitus, type II, because his renal functions were normal.  
After an additional VA examination in August 2009, the 
diagnosis was "essential hypertension."  The examiner 
opined that "[i]n my medical opinion, it is less likely than 
not ([less than] 50/50) that the [V]eteran's hypertension is 
due to or aggravated by his diabetes mellitus[, type II]."  
The rationale for this opinion was that "[t]he [V]eteran's 
renal function [was] normal."

To the extent that the Veteran asserts that his current 
hypertension is related to his service-connected diabetes 
mellitus, type II, the Board finds that as a layman his 
statements are not competent medical evidence on the etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The evidence of record does not demonstrate that the 
Veteran possesses the ability, knowledge, or experience to 
provide competent etiological opinions.  Id.; Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Consequently, lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

In this, and in other cases, only competent evidence may be 
considered to support Board findings.  Accordingly, the Board 
is not free to substitute its own judgment for that of an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The only medical opinions of etiology or aggravation of 
record concerning the Veteran's current hypertension are 
negative to his claim.  

Thus, in the absence of medical evidence that this disorder 
is related to the Veteran's active duty service or was caused 
or aggravated by a service-connected disability, the 
preponderance of the evidence is against his claim.  As such, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In making this determination, the Board acknowledges the 
Veteran's contention that the August 2009 examinations were 
inadequate because the examiners did not provide complete 
rationales for the opinions rendered.  The examiners noted 
that the Veteran's claims file was reviewed, specific 
reference was made to treatment reports, and the examiners 
provided the rationale that because the Veteran's renal 
function was normal, his current hypertension was not caused 
or aggravated by his service-connected diabetes mellitus, 
type II.  As such, the Board finds that the examinations 
provided are adequate for purposes of determining entitlement 
to service connection.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007)


ORDER

Service connection for hypertension is denied.


REMAND

In March 2005, the Veteran submitted the remaining service-
connection claims at issue herein.  After these claims were 
denied in the September 2005 rating decision, the Veteran 
perfected an appeal in December 2006.  In October 2007, the 
Board remanded these issues for further development.  
Specifically, the Board directed the RO to schedule the 
Veteran for VA examinations to ascertain the presence of 
hearing loss and tinnitus and, if either were present, the 
etiology and severity thereof.  With respect to the Veteran's 
service-connection claim for PTSD, the Board directed the RO 
to make further efforts to verify the Veteran's asserted 
inservice stressors, to include submitting a request to the 
Joint Services Records Research Center.  Subsequent to the 
completion of the remand directives, the RO confirmed and 
continued the denial the Veteran's service-connection claims 
in the August 2009 supplemental statement of the case.  The 
claims have been remitted to the Board for further appellate 
review.

A.  PTSD

During the pendency of this appeal, the CAVC issued its 
decision in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), 
which clarified how the Board should analyze claims, 
specifically to include those for PTSD.  As emphasized in 
Clemons, though a Veteran may only seek service connection 
for PTSD, the Veteran's claim "cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably encompassed. 
. . ."  Id.  In essence, CAVC found that a Veteran does not 
file a claim to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
difficulties posed by the Veteran's mental condition.  

In March 2005, the Veteran submitted a claim of entitlement 
to service connection for PTSD.  The evidence of record 
includes diagnoses of PTSD and treatment reports wherein it 
was determined that the Veteran was experiencing symptoms 
consistent with PTSD, but did not provide an explicit PTSD 
diagnosis.  As such, the Board finds that the Veteran's March 
2005 service connection claim reasonably encompasses a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  Id.  Thus, the Veteran's March 2005 
claim is more appropriately captioned as seen on the title 
page of this decision and will be addressed as such herein.  

Over the course of this appeal, the Veteran has submitted 
statements wherein he listed and described various inservice 
stressors, including viewing dead bodies floating in a river 
and delivering sensitive information to forwardly-positioned 
units.  The Board finds that further attempts to verify such 
stressors would be futile and, thus, no further development 
is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009).  In his April 2005 statement, 
however, the Veteran also asserted that, while serving at Tan 
Son Nhut Airbase, he "came under incoming rocket attacks 
almost daily."

After the Board's October 2007 remand, the RO was able to 
determine that, according to the Operational Report-Lessons 
Learned, the main base camp location for Headquarters and 
Headquarters Company, 34th General Support Group, was located 
at Tan Son Nhut Airbase.  Further, as a result of coordinated 
research with the United States Air Force Liaison, the RO was 
able to verify that Tan Son Nhut Airbase received enemy 
rockets on December 19, 1969, resulting in 5 United States 
military personnel wounded in action.

A review of his service personnel records demonstrated that 
the Veteran was stationed at Headquarters and Headquarters 
Company, 34th General Support Group, Aircraft Maintenance & 
Supply, United States Army Pacific Command, Vietnam, from 
October 1969 to August 1970.  There is no evidence of record 
that the demands of the Veteran's military specialty required 
him to travel away from Tan Son Nhut Airbase during this time 
period.  

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the appellant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the appellant's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  In the instant 
case, there is evidence of a current diagnosis of PTSD, 
evidence that the Veteran was at Tan Son Nhut Airbase during 
a verified rocket attack, and the Veteran contends that his 
current psychiatric disorder is associated with that rocket 
attack.  Id.  As such, a remand is warranted in order for the 
Veteran to undergo a VA examination to determine the 
relationship, if any, between any current psychiatric 
disorder found and the December 19, 1969 rocket attack on Tan 
Son Nhut Airbase.

B.  Bilateral Hearing Loss and Tinnitus

In July 2009, the Veteran underwent a VA audiological 
examination to ascertain the presence of bilateral hearing 
loss and tinnitus and, if either present, the severity and 
etiology thereof.  As a result of this examination, the 
diagnosis was bilateral sensorineural hearing loss and 
intermittent bilateral tinnitus.  With respect to the 
etiologies of these disorders, the examiner opined that: 

I cannot resolve this issue without 
resort to mere speculation...[the] 
Veteran served [for] 2.5 years as a 
communications specialist in Vietnam - 
he reports that noise exposure occurred 
in close proximity to his base of 
operations[, but was] not directly 
involved.  There were no tests in [the 
claims]-file, therefore I cannot resolve 
this issue without resort to mere 
speculation.

While the Board acknowledges that the examiner complied with 
the directives of the March 2005 remand with respect to this 
opinion, the legal sufficiency of medical opinions have since 
changed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  While it may be entirely 
medically appropriate for an examiner to indicate that a 
requested opinion may not be provided without resorting to 
mere speculation, a thorough supporting analysis must be 
provided as to why speculation is required.  The Board finds 
that the examiner's supporting rationale for the July 2009 
opinion does not represent a thorough analysis and does not 
demonstrate why speculation is required.  Thus, the 
examiner's July 2009 is deemed inadequate for purposes of 
determining service connection for either the Veteran's 
current hearing loss or tinnitus.  "Once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
[veteran] why one will not or cannot be provided."  Barr, 21 
Vet. App. at 311.  As such, the Board finds that a remand is 
warranted for the examiner to provide thorough etiological 
opinions regarding the Veteran's current bilateral hearing 
loss and tinnitus or, if such opinions cannot be rendered 
without resorting to mere speculation, thorough rationales 
for why speculation is required.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for a psychiatric 
disorder, including PTSD, during the 
course of this appeal.  The RO must then 
obtain copies of the related treatment 
records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a 
comprehensive psychiatric examination 
conducted by a psychiatrist to determine 
the nature and etiology of any 
psychiatric disorder found.  All 
pertinent symptomatology and findings 
must be reported in detail.  All 
indicated tests and studies must be 
performed.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  The examination report 
must reflect review of pertinent 
material in the claims folder.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the Veteran's 
psychiatric status.  After a review of 
the entire evidence of record, the 
examiner must render an opinion as to 
whether any diagnosed psychiatric 
disorder, to include PTSD, is related to 
the Veteran's military service, or to 
any incident therein.  The RO must 
specify for the examiner the verified 
inservice stressor of the December 19, 
1969 rocket attack and the examiner must 
be instructed that only that event may 
be considered for the purpose of 
determining whether the Veteran was 
exposed to a stressor in service.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
whether the stressor of the December 19, 
1969 rocket attack was sufficient to 
produce PTSD and whether there is a link 
between the current symptomatology and 
this stressor.  A complete rationale for 
any opinion expressed, to include 
citation to specific medical documents in 
the claims file and supporting clinical 
findings, must be included in the 
examination report.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The RO must return the Veteran's 
claims file to the audiologist who 
conducted the July 2009 VA audiological 
examination.  After a review of the 
claims file, to include the Veteran's 
service and post-service medical records, 
as well as the Veteran's statements as to 
noise exposure in service, the 
audiologist must be requested to 
specifically and thoroughly state why 
speculation was required to provide an 
opinion as to whether the Veteran's 
current hearing loss and tinnitus is 
related to his military service.  The 
examination report must be typed.

4.  If the examiner who conducted the 
July 2009 VA audiological examination is 
no longer available or is unable to 
provide the above requested clarification 
for any reason, the RO must schedule the 
Veteran for a new audiological 
examination to determine the etiology of 
his currently diagnosed bilateral hearing 
loss and tinnitus.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, based upon 
review of the service and post-service 
medical records, as well as the Veteran's 
statements as to noise exposure in 
service, the examiner must provide an 
opinion as to whether any bilateral 
hearing loss and/or tinnitus found is 
related to the Veteran's periods of 
active military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically and thoroughly state why 
speculation is required.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
any examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  Once the above action has been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains denied, 
a supplemental statement of the case must 
be provided to the Veteran and his 
representative, if any.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

7.  THE VETERAN'S APPEAL HAS BEEN 
ADVANCED ON THE BOARD'S DOCKET.  This 
claim must be afforded expeditious 
treatment.  The law requires that all 
claims remanded by the Board or by the 
CAVC for additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008)

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


